         Case 2:19-cv-00002-BMM-KLD Document 22 Filed 10/04/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT FOR
                    THE DISTRICT OF MONTANA, BUTTE DIVISION


HOLLI TELFORD                             :     CIVIL NO. CV 19-2-BU-BMM-KLD
        Plaintiff                         :     PLAINTIFF'S SECTION 144
                                                AFFIDAVIT TO DISQUALIFY JUDGE
            v.                            :     BRIAN MORRIS FOR PERVASIVE
                                                PERSONAL BIAS AS SHOWN BY
                                                HIS CLEAR AVERSION AND
MONTANA LAND EXCHANGE;          :               HOSTILITY TOWARD PLAINTIFF
THE ESTATE OF MICHAEL                           AS A PRO SE LITGANT; HIS WHOLE-
STOSICH; BOB YOUNG,             :               SALE FAILURE TO CONSIDER ANY
FIRST AMERICAN CORP. aka FIRST                  OF PLAINTIFF'S ARGUMENTS AND
AMERICAN TITLE INSURANCE aka :                  PRESENTATION OF LIKE FEDERAL
FIRST AMERICAN PROPERTY and                     CASES AND DECISIONS HOLDING
CASUALTY INSURANCE AGENCY       :               THAT THE FACTS PRESENTED
SOUTHERN MONTANA TITLE;                         CLEARLY ESTABLISH RICO CONDUCT
VIVIAN DEHL; R. THOMAS BAILEY :                 BY EVERY NAMED DEFENDANT, AND;
M0TNAEJ INVESTMENTS;                            AND HIS FAILURE TO ADDRESS THE
STAR VALLEY RANCH TOWN;          :              REMAINDER FEDERAL CLAIMS
SARA BENNETT, and DOES 1-10                     CITED BY PLAINTIFF AND ADVANCED
INCLUSIVE                         :              IN HER COMPLAINT AND ARGUED
         Defendants                              IN OPPOSITION TO THE MAGISTRATE'S
________________________________                 R&R


          COMES NOW Plaintiff to file this section 144 affidavit against Judge Brian Morris
based on the pervasive bias shown by his “false and ommissive” assessment of the record
which    stronly suggests a collusion with the Defendants            to deprive Plaintiff of her
constitutional rights to judicial relief. In Liteky v. United States, 510 U.S. 540, 558, 114 S.Ct.
1147, 127 L.Ed.2d 474 (1994) (Held: "[U]nder [28 U.S.C.] § 455(a), a judge should be
disqualified if it appears that he or she harbors an aversion, hostility or disposition of a kind


                                                  1
         Case 2:19-cv-00002-BMM-KLD Document 22 Filed 10/04/19 Page 2 of 4



that a fair-minded person could not set aside when judging the dispute").              A judge who
manifests bias or prejudice or engages in harassment in a proceeding impairs the fairness of
the proceeding and brings the judiciary into disrepute. A judge must avoid words or conduct
even in an order that may reasonably be perceived as manifesting bias or prejudice or engaging in
harassment. As provided under the judicial canons, harassment is verbal or physical conduct
that denigrates or shows hostility or aversion toward a person.                     A favorable or

unfavorable predisposition can also deserve to be characterized as “bias” or

“prejudice” because, even though it springs from the facts adduced or the events

occurring at trial, it is so extreme as to display clear inability to render fair

judgment.     Liteky v. United States, 510 U.S. 540, 555 (1994). Also see IN RE: CHARGE
OF JUDICIAL MISCONDUCT, No. 10-09-90051 (10 th Cir. 2009) holding:
             Complainant implies that the judge has conspired with defendants in the
      underlying case to rule against complainant. Allegations of conspiracy
      can state a valid claim for misconduct even when the alleged
      conspiracy relates to a judge’s ruling, see Commentary to
      Misconduct Rule 3.

            See also Davis v. Board of School Comm'rs of Mobile County, 517 F.2d 1051 (5 th
Cir. 1975) (discussing "pervasive bias" exception to the "extrajudicial source" doctrine), cert.
denied, 425 U.S. 944 (1976)). Evidence arising from judicial proceedings sufficient to justify
recusal . . .is established when the rulings of the court are clearly wrongful or inappropriate,"
            Finally, Plaintiff just got out of jail due to a false suspension order of her license.
This affidavit will commence timely by this filing and be amended to a full affidavit before this
court next business day the court is opened.

State of Wyoming
County of Niobrara

                             AFFIDAVIT OF HOLLI TELFORD

          I, HOLLI TELFORD, under oath declare as follows:

         1. I am the plaintiff in this matter. I have personal knowledge of the facts herein
stated and do competently attest thereto.
         2. My FAC presents the following the following federal causes of action:


                                                     2
         Case 2:19-cv-00002-BMM-KLD Document 22 Filed 10/04/19 Page 3 of 4



       (1) Violations of the Federal Racketeering Act, 18 USC§§ 1961. et seq. (2)
       Violations of the Fair Housing Amendments Act under it's retaliatory and hostile
       housing provisions i.e. 42 U.S.C. § 3617 and 24 CFR § § 100.7(a)(1)(iii); (3)
       Violation of the federal common law tort of breach of the covenant of quiet
       enjoyment pursuant to 24 CFR § 100.600(a)(2); (4) Violations of section 504 of
       the Rehabilitation Act; (5) violations of section 1983 the class of one rule, and (6)
       Declaratory Decree under 28 USC 2201 to declare STOSICH contract void.

          3.    There are also state law claims stated in my FAC and which are supported
factually throughout the body of the FAC.
          4.    On September 25, 2019, Judge Brian Morris summarily adopted the former
Magistrate's R & R WITHOUT CONSIDERING ANY OF MY OBJECTIONS TO THAT R & R
and which identified several cases asserting common fact patterns as mine and conclusions
of law / Decisions wherein the co-ordinate federal courts clearly held that RICO claims were
stated. Judge Morris appears to assert that other federal courts dont have a clue of what is
required to establish a RICO claim.
          5. In this action, the former Magistrate judge before retiring from office, concluded
that I was not able to state a RICO claim because the three groups of defendants conspiring
with one another under an associated in fact enterprise were conducting “normal business”
activities when they blatantly stole several real estate properties from me and/or overcharged
for integral services attaching to the residential properties.     Judge Morris has essentially
denied me the right to a trial by jury under the seventh amendment by usurping a jury's duties
to decide if the defendant's business conduct was normal or illegal. . . .sufficient to establish a
criminal enterprise.
          6.    In addition,   he made no mention whatsoever of my five other stated federal
claims; thus strongly suggesting that he never read my FAC.
          7.    Also   my responses to      the R & R clearly showed that state law civil claims
were clearly apparent from the FAC.

           8.     I will be amending this section 144 affidavit within the next 24 hours in order
to cite to the record to show that I stated enough facts in my FAC and supporting affidavits
and objections to establish summary judgment liability in my favor.




                                                     3
                 Case 2:19-cv-00002-BMM-KLD Document 22 Filed 10/04/19 Page 4 of 4



        I, HOLLI TELFORD , state the for
under the laws of the states of Wyoming an


                                                      TELFORD

         CAME BEFORE ME HOLLI TELFORD and acknowledged that she prpared and
executed the foregoing section 144 affidavit.


                                          ~u ~.u-1*; ~
                                                                               U
     ":,_   ,•

                                              Deputy cle~ofthe Court

                         ....
                         '.,,_,.




                                                  4
